Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 1 of 42 PageID: 382




 Taylor C. Bartlett, N.J. Bar no. 142752015
 Heninger Garrison Davis, LLC
 220 Saint Paul Street
 Westfield, NJ 07090
 Tel: 205-326-3336
 taylor@hgdlawfirm.com

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                         TRENTON DIVISION

  TAMMY DEVANE, MICHELLE
  BARBATO, PETER BARBATO,
  AND SHARON MAROLDI,                    Civil Action No.
                                         3:19-cv-09899 (BRM) (LHG)
                    Plaintiff,

  v.                                     OPPOSITION TO MOTION TO
                                         DISMISS
  CHURCH & DWIGHT CO, INC.,

                    Defendant.

       PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
                DEFENDANT’S MOTION TO DISMISS
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 2 of 42 PageID: 383




                                             TABLE OF CONTENTS

 I.          INTRODUCTION ...........................................................................................1
 II.         STANDARD OF REVIEW .............................................................................2
 III.        ARGUMENT ...................................................................................................3
        A.         The Complaint is Replete with Well Plead Allegations of False and
                   Deceptive Marketing. ................................................................................3
              1.        Plaintiffs Plead that the Products were Misrepresented and Plead the
                        FDA Interpretation of “Complete.”.....................................................4
              2.        Plaintiffs Plead that it is False to Advertise the Products as
                        “Complete.” .........................................................................................6
              3.        The Motion Applies the Wrong Standard at the Motion to Dismiss
                        Stage. ...................................................................................................7
        B.         Plaintiffs Allege that They Suffered an Ascertainable Loss. ..................13
              1.        Ascertainable Loss is Calculable from the Pleadings. ......................13
              2.        Plaintiffs Sufficiently Plead a Causal Connection. ...........................16
        C.         Plaintiffs Alleged Actual Damages as Required by the FDUTPA. ........16
        D.         Plaintiffs’ Breach of Implied Warranty Survives the Motion. ................19
        E.         The Primary Jurisdiction Doctrine Does Not Mandate Dismissing or
                   Staying Plaintiffs’ Claims. ......................................................................23
              1.        Deciding Plaintiffs’ Claims Do Not Require Any Unique Expertise on
                        the part of the FDA............................................................................24
              2.        Church & Dwight Has Identified No Pending Hearings or Imminent
                        Rulings by the FDA which Will Create the Potential for Conflicting
                        Decisions. ..........................................................................................29
              3.        An Illinois District Court Has Already Ruled Against Church &
                        Dwight on this Very Issue. ................................................................32
        F.         Plaintiffs Have Standing. .........................................................................34
 IV.         CONCLUSION AND LEAVE TO AMEND ...............................................35




                                                                 ii
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 3 of 42 PageID: 384




                                        TABLE OF AUTHORITIES
 CASES
 Ackerman v. Coca-Cola Co.,
   2010 U.S. Dist. LEXIS 73156 (E.D.N.Y. July 21, 2010) ................................. 27
 Annecharico v. Raymour & Flanigan,
   2016 U.S. Dist. LEXIS 164769 (D.N.J. Nov. 30, 2016) ................................... 15
 Bell Atl. Corp. v. Twombly,
   550 U.S. 554 (2007) ............................................................................ 2, 3, 4, 5, 6
 Bohlke v. Shearer’s Foods, Ltd. Liab. Co.,
   2015 U.S. Dist. LEXIS 6054 (S.D. Fla. Jan. 20, 2015) ..... 17, 18, 19, 25, 29, 31
 Bowman v. Wilson,
   672 F.2d 1145 (3d Cir. 1982) ............................................................................ 34
 Burton v. Hodgson Mill, Inc.,
   2017 U.S. Dist. LEXIS 53160 (S.D. Ill. Apr. 6, 2017) ................................30, 32
 Chacanaca v. Quaker Oats Co.,
   752 F. Supp. 2d 1111 (N.D. Cal. 2010) ............................................................ 27
 Chattin v. Cape May Greene, Inc.,
   581 A.2d. 91 (N.J. Super. 1990) .................................................................. 10, 11
 Colburn v. Upper Darby Township,
   838 F.2d 663 (3d Cir. 1988), cert. denied, 489 U.S. 1065, 103 (1989), ........... 36
 Crozier v. Johnson & Johnson Consumer Cos.,
   901 F. Supp. 2d 494 (D.N.J. 2012) ............................................................. 20, 21
 Fenner v. GM, LLC (In re Duramax Diesel Litig.),
   298 F. Supp. 3d 1037 (E.D. Mich. 2018) ........................................ 31, 32, 33, 34
 Hammer v. Vital Pharms., Inc.,
   2012 U.S. Dist. LEXIS 40632 (D.N.J. March 26, 2012) ...................... 11-12, 12
 Hemy v. Perdue Farms, Inc.,
   2011 U.S. Dist. LEXIS 137923 (D.N.J. Nov. 30, 2011) ................................. 8, 9
 Garcia v. Kashi Co.,
     43 F. Supp. 3d 1359 (S.D. Fla. 2014) ................................................... 25, 26, 29

                                                       iii
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 4 of 42 PageID: 385




 In re Colgate-Palmolive Softsoap Antibacterial Hand Soap Mktg. & Sales Practices
 Litig.,
    2013 U.S. Dist. LEXIS 37152 (D.N.H. March 18, 2013) ..................... 26, 29, 30
 In re Frito-Lay N. Am., Inc.,
    2013 U.S. Dist. LEXIS 123824 (E.D.N.Y. August 29, 2013) .......................... 27
 In re Gerber Probiotic Sales Practices Litig.,
    2014 U.S. Dist. LEXIS 44810 (D.N.J. Mar. 31, 2014) ................................. 4, 20
 Langan v. Johnson & Johnson Consumer Cos.,
   95 F. Supp. 3d 284 (D. Conn. 2015) ................................................................. 27
 Lieberson v. Johnson & Johnson Consumer Cos.,
    865 F. Supp. 2d 529 (D.N.J. 2011) ....................................................... 21, 22, 36
 Lockwood v. Conagra Foods, Inc.,
   597 F. Supp. 2d 1028 (N.D. Cal. 2009) ............................................................ 27
 Lujan v. Defs. of Wildlife,
   504 U.S. 555 (1992) .......................................................................................... 34
 Mason v. Coca-Cola Co.,
   2010 U.S. Dist. LEXIS 65107 (D.N.J. June 30, 2010) ......................... 24, 31, 32
 MCI Commc’ns Corp. v. Am. Tel. & Tel. Co.,
  496 F.2d 214 (3d Cir. 1974) .............................................................................. 24
 Neitzke v. Williams,
   490 U.S. 319 (1989) ........................................................................................ 2-3
 Nelson v. Xacta 3000, Inc.,
     2010 U.S. Dist. LEXIS 47128 (D.N.J. May 12, 2010) ..................................... 20
 Pension Benefit Guar. Corp. v. White Consol. Indus.,
   998 F.2d 1192 (3d Cir. 1993) ............................................................................ 12
 Pom Wonderful Ltd. Liab. Co. v. Ocean Spray Cranberries, Inc.,
   642 F. Supp. 2d 1112 (C.D. Cal. 2009) ............................................................. 31
 Reiter v. Cooper,
   507 U.S. 258 (1993) .......................................................................................... 23
 Rikos v. Procter & Gamble Co.,
   782 F. Supp. 2d 522 (S.D. Ohio 2011) .............................................................. 26

                                                         iv
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 5 of 42 PageID: 386




 Scheuer v. Rhodes,
   416 U.S. 232 (1974) ............................................................................................ 3
 Solo v. Bed Bath & Beyond,
   2007 U.S. Dist. LEXIS 31088 (D.N.J. Apr. 26, 2007) ................... 12, 14, 16, 17
 United States v. Students Challenging Regulatory Agency Procedures,
   412 U.S. 669 (1973) .................................................................................... 34, 35
 United States v. Union Corp.,
   194 F.R.D. 223 (E.D. Pa. 2000) ........................................................................ 35
 Us, Inc. v. Step Two, S.A.,
   318 F.3d 446 (3rd Cir. 2003) ..................................................................... 3, 7, 10

 OTHER AUTHORITIES
 21 C.F.R. § 109 ........................................................................................................ 7
 Fed. R. Civ. P. 12 ........................................................................................... 3, 7, 35
 5 ADMINISTRATIVE LAW § 47.03 (2019) ................................................................ 31




                                                             v
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 6 of 42 PageID: 387




     I.      INTRODUCTION

          Plaintiffs Tammy DeVane (“DeVane”), Michelle Barbato (“M. Barbato”),

 Peter Barbato (“P. Barbato”), and Sharon Maroldi (“Maroldi” and collectively

 “Plaintiffs”) bring their suit against Defendant Church and Dwight Company, Inc.

 (“Church & Dwight”) for breach of express warranty, breach of implied warranty,

 violation of the New Jersey Consumer Fraud Act (“NJCFA”), violation of the

 Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), and for equitable

 and injunctive relief.1 Church & Dwight moves to dismiss (“Motion”) seeking

 dismissal of each and every claim, arguing that it should be able to call its Products

 “Complete Multivitamins” despite them not being “complete” and lacking several

 “essential” vitamins.

          At issue is Church & Dwight’s marketing and labeling for the following three

 multivitamins: “L’il Critters Multivitamins,” “Vitafusion Women’s Complete

 Multivitamins,” and “Vitafusion Men’s Complete Multivitamins” (the “Products”).

 Doc. 10 at ¶ 1. The Products’ packaging and labeling prominently state that they are

 “Complete Multivitamins” and Plaintiffs allege that this means the Products contain

 all the “essential” nutrients. Id. Plaintiffs support their allegations that advertising

 the Products as “Complete Multivitamins” means that they contain all 13 essential



 1
  Plaintiffs abandon their breach of express warranty, breach of implied warranty
 under Florida law, and their claim for injunction relief.
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 7 of 42 PageID: 388




 vitamins by citing federal statutory law and the Food and Drug Administration’s

 own guidance. Id. at ¶¶ 14–19. Plaintiffs allege that Church & Dwight’s marketing

 and labelling are false and misleading because they interpret “‘complete’ and

 containing the ‘essential nutrients’ as meaning that the Products contain all the

 essential nutrients, including those missing from them.” Id. at ¶ 3.2 However, the

 Products are not “complete” because they do not contain all 13 essential vitamins.

 Id. at ¶ 2. Finally, Plaintiffs each allege that they purchased the Products because

 they were looking for a “Complete Multivitamin” which would contain each of the

 essential 13 vitamins. Id. at ¶¶ 32, 40, 45, & 52. They did not receive the benefit of

 their bargain and were thus damaged. Id. at 21–22.

     II.      STANDARD OF REVIEW

           A complaint must include “enough factual matter (taken as true) to suggest”

 that the plaintiff will be able to meet the required elements of the given legal claim.

 Bell Atl. Corp. v. Twombly, 550 U.S. 554, 556 (2007). To survive a motion to

 dismiss, a complaint is adequate if it identifies enough “facts that are suggestive

 enough to render the [legal elements] plausible.” Id. Rule 8 “simply calls for enough

 fact to raise a reasonable expectation that discovery will reveal evidence of” the

 necessary element. Id.; see also Neitzke v. Williams, 490 U.S. 319, 327 (1989)


 2
   Paragraph three of the Amended Complaint, alone, dispels Church & Dwight’s
 inaccurate and primary argument repeated throughout each section; namely, that
 Plaintiffs failed to claim that the Products’ advertising “was false.”
                                            2
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 8 of 42 PageID: 389




 (“Rule 12(b)(6) does not countenance . . . dismissals based on a judge’s disbelief of

 a complaint’s factual allegations”); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (a

 complaint may proceed even if it appears “that a recovery is very remote and

 unlikely”). “[A] complaint should not be dismissed . . . unless it appears beyond

 doubt that the plaintiff can prove no set of facts in support of his claim which would

 entitle him to relief.” Twombly, 550 U.S. at 548. Finally, the Court must accept as

 true the allegations plead. Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457

 (3d Cir. 2003).

    III.    ARGUMENT

       A.     The Complaint is Replete with Well Plead Allegations of False and
              Deceptive Marketing.

       Church & Dwight incorrectly argues that Plaintiffs failed to allege false and

 deceptive marketing. See Doc. 16-1 at 11. Notably, it does not dispute that Plaintiffs

 are correct in alleging that the Products do not contain vitamins K, B-1, B-2, and B-

 3. See Doc. 16-1 at 11. It also admits that the “FDA” has interpreted 13 vitamins

 to be “essential,” including vitamins K, B-1, B-2, and B-3. Id. Because it cannot

 dispute these facts, Church & Dwight attacks Plaintiffs’ Amended Complaint on 1)

 an unjustifiable misapprehension of Plaintiffs’ allegations of falsity and deceit and

 2) using the wrong standard for the Motion.

       Church & Dwight wrongly argues that the Amended Complaint lacks “any

 allegation that Plaintiffs themselves were deceived . . . .” Id. “At the pleading stage
                                           3
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 9 of 42 PageID: 390




 . . . a plaintiff is not required to plead with an unrealistic degree of specificity that

 the plaintiff relied on particular advertisements or statements.”         In re Gerber

 Probiotic Sales Practices Litig., 2014 U.S. Dist. LEXIS 44810, at *16 (D.N.J. Mar.

 31, 2014) (internal quotations omitted). In order to combat Plaintiffs’ well plead

 (and admittedly true) allegations of false and deceptive marketing, Church & Dwight

 attempts to alter the pleading’s standard by raising facts that appear to contradict

 Plaintiffs’ allegations. Id. at 15-17. The standard is not whether Plaintiffs’ plead

 facts are true and accurate, but whether “it appears beyond doubt” that Plaintiffs

 cannot prove their facts. See Twombly, 550 U.S. at 548. Plaintiffs allege that

 Church & Dwight’s marketing and labelling of the Products are false and misleading

 because they interpret “‘complete’ and containing the ‘essential nutrients’ as

 meaning that the Products contain all the essential nutrients, including those missing

 from them.” Doc. 10 at ¶ 3.

              1.     Plaintiffs Plead that the Products Were Misrepresented and
                     Plead the FDA Interpretation of “Essential.”

       Church & Dwight’s misapprehension of the allegations appears to stem from

 its failure to read the Amended Complaint as a whole. It is not disputed that the

 Products are advertised as “Complete Multivitamins.” See Doc. 16-1 at 11. It is

 unfair and inaccurate to argue, as Church & Dwight does, that Plaintiffs’ allegations

 of falsity and deceit do not relate to their “theory” of what vitamins a “Complete

 Multivitamin” should contain. Id. at 11. This is because, while it is true that
                                            4
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 10 of 42 PageID: 391




 Plaintiffs allege that they believed the Products “‘contained all the vitamins’ they

 and/or their family members ‘needed’ or ‘would need,’” this is not the only

 allegation they make. Church & Dwight’s tortured argument is simply unsupported

 by the Amended Complaint as Plaintiffs also expressly allege that “Church and

 Dwight’s Products are not, in fact, ‘complete,’ . . . as they lack, at least, several of

 the essential vitamins identified by the FDA as being necessary for human health.”

 Doc. 10 at ¶ 2. The Plaintiffs also identify the exact vitamins missing in the Products

 from the FDA’s essential vitamin list: “vitamin K, thiamin (vitamin B-1), and

 riboflavin (vitamin B-2), while Vitafusion Men’s Complete Multivitamins and L’il

 Critters Multivitamins additionally lack niacin (vitamin B-3).” Id. Accordingly,

 Plaintiffs plead the Products were misrepresented because they were not “Complete

 Multivitamins.”

       It is also simply false to argue that “Plaintiff do not claim they understood the

 advertising for the Products to communicate that the Products contain all 13 vitamins

 identified as “essential” by the FDA. See Doc. 16-1 at 11. This is false because

 Plaintiffs expressly allege that:

       “Plaintiffs and other reasonable consumers interpret Church &
       Dwight’s marketing of the Products as “complete” and containing the
       “essential nutrients” as meaning that the Products contain all the
       essential nutrients, including those missing from them.

 Doc. 10 at ¶ 3.



                                            5
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 11 of 42 PageID: 392




              2.     Plaintiffs Plead that it is False to Advertise the Products as
                     “Complete.”

       It is wrong for Church & Dwight, as it does, to claim that Plaintiffs failed to

 allege that advertising the Products as “Complete Multivitamins” was false. See

 Doc. 16-1 at 11. The Amended Complaint expressly alleges that “Church &

 Dwight’s Product are not, in fact, ‘complete.’” Doc. 10 at ¶ 2. While this paragraph

 does not use the term “false,” it cannot realistically be disputed that this sentence

 means that advertising the Products as “complete” is untrue and therefore false.

 Additionally, each Plaintiff specifically and expressly alleges that the particular

 product purchased by each was falsely advertised as being a “Complete

 Multivitamin” because none contains each of the 13 essential vitamins. Id. at ¶¶ 21,

 22, 33 (“[s]uch false representations”), 40 (“false representation and warranty”), 45

 (“false representation and warranty”), 52 (“false representation and warranty”).

 Apparently acknowledging this flaw in its argument, Church & Dwight’s attempts

 to require an element of falsity that is not supported by the law; namely, that

 Plaintiffs must allege that they or their family members “suffered a deficiency in any

 of the four vitamins not present in the Products.”3 Plaintiffs are not required to plead

 this and their failure to do so matters not.




 3
  Indeed, Church & Dwight cites no supporting law and Plaintiffs have also been
 unable to find any.
                                                6
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 12 of 42 PageID: 393




              3.    The Motion Applies the Wrong Standard at the Motion to
                    Dismiss Stage.

       Church & Dwight’s Motion applies the wrong standard to seek dismissal of

 the Amended Complaint. Implicitly acknowledging Plaintiffs meet the pleadings

 standard under Rule 12(b)(6), Church & Dwight spends pages 12 through 17 arguing

 that Plaintiffs’ plead interpretation of “complete” and the “reasonable consumer[‘s]”

 interpretation of “complete” are untrue. See Doc. 16-1 at 12-17. However, the Court

 must accept as true the allegations plead at the motion to dismiss stage. Toys “R”

 Us, 318 F.3d at 457. Furthermore, the insertion of what a “reasonable consumer”

 would interpret “complete” to mean at this stage is wrong as it does not take

 Plaintiffs’ allegations as true. Accordingly, as Plaintiffs have alleged deceitful and

 false marketing of the Products, their Amended Complaint survives the Motion.

       Although Plaintiffs do not believe that they must support with evidence their

 factual allegations at this stage, they will address Church & Dwight’s attacks on the

 truth of Plaintiffs’ well-plead factual allegations. Firstly, Church & Dwight attacks

 Plaintiffs’ allegation that the FDA does not “require” that “dietary supplements”

 include each of the 13 “essential” vitamins to be “complete” or that the failure to

 include each of the 13 vitamins makes the Products incomplete. Doc. 16-1 at 12.

 However, Plaintiffs alleged that under 21 C.F.R. § 109(c)(8)(iv) and the FDA’s 2009

 publication “Fortify Your Knowledge About Vitamins,” that all 13 vitamins,

 including vitamins K, B-1, B-2, and B-3, are “essential in human nutrition.” Doc.
                                           7
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 13 of 42 PageID: 394




 10 at ¶ 14. It is not disputed that the Products do not contain vitamins K, B-1, B-2,

 and B-3. See Doc. 16-1. Thus, whether a “Complete Multivitamin,” as the Products

 are labelled, should include each of the 13 vitamins determined as “essential” by the

 FDA is a question of fact not ripe for decision under this Motion. To be clear,

 Church & Dwight never cites any law as to what a “Complete Multivitamin” should

 contain, it simply attacks Plaintiffs’ factual assertions as untrue asking this Court to

 believe its interpretation instead of Plaintiffs.

       Church & Dwight’s citation to Hemy v. Perdue Farms, Inc., 2011 U.S. Dist.

 LEXIS 137923, at *50–51 (D.N.J. Nov. 30, 2011), is inapposite because the

 allegation of false advertising there was that because Perdue inhumanely slaughtered

 chickens, an advertisement that the chickens were “humanely raised” was false.

 Doc. 16-1 at 1. The Hemy court reasoned that the plaintiff there failed to plead a

 connection between being “humanely raised” and being “humanely slaughtered.”

 Hemy, 2011 U.S. Dist. LEXIS 137923 at *50-51. The Plaintiffs here do not have to

 make that connection because the false promise is that the Products were “Complete

 Multivitamins” and the falsity claimed is that there were not, in fact, “complete.”

 Here, unlike in Hemy, the falsity involves one fact question: whether the Products

 were “complete” or not. Plaintiffs allege that they were not and Church & Dwight

 counters that they were. A simple fact question such as this is not ripe for decision

 via a motion to dismiss.


                                             8
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 14 of 42 PageID: 395




       Secondly, Church & Dwight attacks the veracity of Plaintiffs’ allegations that

 other multivitamin producers correctly advertise their multivitamins as “complete.”

 See Doc. 16-1 at 13. In making this argument, Church & Dwight again refers to the

 “reasonable consumer” rather than acknowledging what the Plaintiffs here actually

 plead. Id. For context, Plaintiffs here plead that other multivitamin manufacturers

 that advertise their multivitamins as “complete” actually include all 13 essential

 vitamins. Doc. 10 at ¶ 27. Similarly, those that leave out the four missing vitamins

 not found in Church & Dwight’s Products do not label their multivitamins as

 “complete.” Id. at 28. Plaintiffs plead that this helps support their reasonable

 understanding of “complete.” Id. at ¶ 27. Church & Dwight’s attack here is simply

 that Plaintiffs’ factual allegations are wrong, necessarily a question of fact.

       Thirdly, Church & Dwight argues that “consumers” should read the “clearly

 disclosed supplement facts” on the back of the Products and should ignore the large

 and prominent expression of “Complete Multivitamin” on the front of the Products.

 Id. at 13-14. It goes even further arguing that Plaintiffs should have understood the

 Products were “Dietary Supplements,” which apparently is intended by Church &

 Dwight to contradict that the Products are labelled as a “Complete Multivitamin.”

 This argument does nothing more than attack Plaintiffs’ allegations as untrue which

 provides no support for the Motion.

       Additionally, Church & Dwight provides us with its interpretation of


                                            9
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 15 of 42 PageID: 396




 “complete,” Doc. 16-1 at 14, which contradicts Plaintiffs’ allegations. Compare

 Doc. 16-1 at 14 (“each of the Products, taken in conjunction with a consumer’s diet,

 is a ‘complete’ supplement that provides the vitamins that are essential in human

 nutrition that may be missing from the consumer’s diet.”) with Doc. 10 at 2

 (“‘complete’ and containing the ‘essential nutrients’ as meaning the Products contain

 all the essential nutrients, including those missing from them.”). Thus, a factual

 dispute exists and the correct interpretation of “complete” cannot be determined at

 this stage because Plaintiffs’ allegations must be taken as true. See Toys “R” Us,

 Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003).

       Church & Dwight’s reliance on Chattin v. Cape May Greene, Inc., 581 A.2d.

 91 (N.J. Super. 1990), for the proposition that “whether a pleading sufficiently

 alleges an advertisement is false or deceptive requires consideration of the

 advertisement in its entirety and context” is misplaced. See Doc. 16-1 at 14. In

 contrast to the issue before the Court here, Chattin is rendered on appeal after a final

 judgment was entered at trial and passes no judgment on the pleading’s standard.

 Chattin, 581 A.2d. at 94. Furthermore, the facts in Chattin have absolutely no

 relation to those here. In Chattin, the issue concerned taking a statement out of

 context to allege it is misleading. Chattin, 581 A.2d at 608. Furthermore, there was

 no evidence that the plaintiffs there had “seen, read, or relied upon” the allegedly

 false advertising. Id. at 607. Here, there is no argument nor fact to support an


                                           10
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 16 of 42 PageID: 397




 assertion that Plaintiffs have taken the false statement “Complete Multivitamin” out

 of context. Additionally, each Plaintiff alleged that he or she saw, read, and relied

 upon the “Complete Multivitamin” advertisement prior to purchasing the Product.

 Doc. 10 at ¶¶ 30, 32, 38, 40, 43, 45, 50, 52. Church & Dwight’s attempt to interpose

 alternative understandings of “Complete Multivitamin” does not create a claim out

 of context but rather creates a question of whether the allegations made are true.

 Accordingly, Chattin provides no guidance on this Motion.

       Fourthly, Church & Dwight creates another factual dispute when it argues that

 the USDA and DHHS “do not recommend or expect that dietary supplements will

 provide all the nutrients an individual needs.” Doc. 16-1 at 15. It provides no

 citation for the proposition and seems to ask this Court to accept as true its argument

 that the Products are “dietary supplements” rather than “Complete Multivitamins.”

 See id. Church & Dwight has conflated the standard as to which party’s allegations

 are entitled the presumption of truth. It even goes outside the Amended Complaint,

 citing the NIH as finding that “average consumers receive enough from the foods

 they eat.”   Id. at 15–16.     These factual arguments misapprehend Plaintiffs’

 allegations because Plaintiffs allege that they sought multivitamins that were

 “complete” and purchased the Products because they were advertised as “Complete

 Multivitamins.” Doc. 10 at ¶¶ 30, 32, 38, 40, 43, 45, 50, 52.

       Finally, Church & Dwight’s citation to Hammer v. Vital Pharms., Inc., 2012


                                           11
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 17 of 42 PageID: 398




 U.S. Dist. LEXIS 40632 (D.N.J. March 26, 2012), is misplaced. See Doc. 16-1 at

 17. Church & Dwight wrongly asserts that it was Plaintiffs who argued that the

 Products were falsely advertised because they contain the words “dietary

 supplement.” See id. To be clear, it is Church & Dwight that argues the Products

 are “dietary supplements” and that whatever its definition of that is should override

 its advertising that the Products are “Complete Multivitamins.” Id. at 14. Setting

 aside the obvious factual dispute here, Hammer actually dispels Church & Dwight’s

 earlier argument that “dietary supplement” somehow trumps “Complete

 Multivitamin.” See Hammer, 2012 U.S. Dist. LEXIS 40632 at *15 (holding that

 federal law provides that a “dietary supplement” is a product that among other

 ingredients, contains one or more vitamin). Hammer further contradicts Church &

 Dwight’s argument because it holds “a substance’s intended use is relevant to

 deciding whether the product is a dietary supplement.” Id. Plaintiffs allege that the

 Products are falsely advertised as “Complete Multivitamins” and thus being

 “complete” is their intended use. See Doc. 10 at ¶¶ 73–83 & 103–107. Regardless,

 the Court must accept Plaintiffs’ allegations as true and Church & Dwight’s attempt

 to insert alternative factual scenarios does not support its Motion.4


 4
   Church & Dwight makes a passing reference to P. Barbato’s allegations that it
 advertised vitafusion Men’s as containing niacin. Doc. 16-1 at 18 n. 6. Here, it
 admits that it falsely advertised vitafusion Men’s as having niacin but says P.
 Barbato failed to allege he saw or relied the advertisement. Id. In contradiction, P.
 Barbato alleges (1) that he purchased Vitafusion Men’s, (2) that prior to making this
                                           12
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 18 of 42 PageID: 399




       B.     Plaintiffs Allege that They Suffered an Ascertainable Loss.

              1.    Ascertainable Loss is Calculable from the Pleadings.

       Church & Dwight misapprehends the law when it argues that, at the pleadings

 stage, Plaintiffs must actually calculate and plead their losses to show an

 ascertainable loss. See Doc. 16-1 at 20–21 (wrongly arguing that Plaintiffs must

 “identify the ‘amount of money’ by which the Products were of lesser value than

 what was promised”). Indeed, even the cases cited by Church & Dwight for this

 proposition do not support it; rather, they support a finding that Plaintiffs

 appropriately plead ascertainable loss.

       In order to prove an ascertainable loss under the NJCFA, Plaintiffs must:

              demonstrate an ‘ascertainable loss,’ defined as ‘a cognizable and
              calculable claim of loss due to the alleged CFA violation.’
              Ascertainable loss includes more than a monetary loss, and may
              occur ‘when a consumer receives less than what was promised.’
              (‘For their money, they received something less than and
              different from what they reasonably expected in view of
              defendant's presentations. This is all that is required to establish
              ascertainable loss.’); (‘Whenever a consumer has received
              something other than what he bargained for, he has suffered a
              loss of money or property. That loss is ascertainable if it is
              measurable even though the precise amount of the loss is not

 purchase he viewed the website where the admittedly false advertisement was found,
 and (3) that based upon the website he believed the product was “complete.” Doc.
 10 at ¶ 42–45. Notably, reliance is not an element of a NJCFA claim. Solo v. Bed
 Bath & Beyond, 2007 U.S. Dist. LEXIS 31088, at * 10 (D.N.J. Apr. 26, 2007). Thus,
 he has met his pleading standard. Furthermore, Church & Dwight’s attempt to
 introduce evidence outside of the Pleadings is inappropriate and should not be relied
 upon at this stage. Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d
 1192, 1196 (3d Cir. 1993).
                                           13
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 19 of 42 PageID: 400




              known . . . . When the product fails to measure up [to reasonable
              expectations based on the representations made], the consumer
              has been injured; he has suffered a loss…In cases involving
              alleged misrepresentations, as here, ‘either out-of-pocket loss or
              a demonstration of loss in value will suffice to meet the
              ascertainable loss hurdle.’ Thus, as noted by Judge Sheridan, ‘if
              plaintiff was promised a bed sheet containing a certain thread
              count and received a lower thread count of lesser value, an
              ascertainable loss may be realized.’

 Solo v. Bed Bath & Beyond, 2007 U.S. Dist. LEXIS 31088, at *7-9 (D.N.J. Apr. 26,

 2007) (internal citations omitted). Accordingly, under Solo, Plaintiffs must show

 that they received a product that was less valuable and different from what they

 reasonably expected the product to be. As shown below, Plaintiffs have done so and

 damages can be calculated therefrom.

       Importantly, despite Church & Dwight’s argument otherwise, Solo does not

 hold that a plaintiff must “identify the ‘amount of money’ by which the Products

 were of lesser value than what was promised.” See Doc. 16-1 at 21 (citing Solo,

 2007 U.S. Dist. LEXIS 31088, at *10). To be clear, Solo found that the plaintiff

 there “fail[ed] to specifically allege that what he did receive was of lesser value than

 what was promised, i.e., that the sheets he received were worth an amount of money

 less than the sheets he was promised.” Id. This is not the same as Church &

 Dwight’s argument that Plaintiffs must “identify the ‘amount of money.’” See Doc.

 16-1. Church & Dwight’s misciting and unjustified stretching of Solo should be

 seen as what it is, a desperate attempt to heighten the pleading standard beyond what


                                           14
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 20 of 42 PageID: 401




 is required.

       Church & Dwight, in citing to Annecharico v. Raymour & Flanigan, 2016

 U.S. Dist. LEXIS 164769 at *21 (D.N.J. Nov. 30, 2016), further misinterprets what

 is required to show ascertainable loss. See Doc. 16-1. To plead ascertainable loss,

 a plaintiff may plead that he or she bought a product that was essentially worthless.

 See Annecharico, 2016 U.S. Dist. LEXIS 164769 at *20. The Annecharico plaintiff

 failed to plead that the product at issue was worthless because he failed to identify

 the problems with it and did not allege its uselessness. Id. at *21.

       In the present case, Plaintiffs have clearly—and repeatedly—alleged that

 Church & Dwight’s misrepresentations contained on the Products’ labeling rendered

 them “entirely valueless” to Plaintiffs. Doc. 10 at ¶¶ 33, 41, 46, & 53 (“Such false

 representations rendered Church & Dwight’s product entirely valueless to Plaintiff

 DeVane and were it not for this false representation and warranty, she would not

 have purchased Church & Dwight’s product.”). Church & Dwight acknowledges

 these pleadings but attacks their veracity. Doc. 16-1 at 21-22. Again, Church &

 Dwight seeks to apply the wrong standard at the pleadings stage. Plaintiffs have also

 clearly—and repeatedly—alleged that, at a minimum, they paid more for Church &

 Dwight’s products than they otherwise would have due to the misrepresentations

 contained on the products’ labels. Doc. 10 at ¶¶ 33, 41, 46, & 53. (“Alternatively,

 because the product lacked all of the essential vitamins, it was worth less than she


                                           15
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 21 of 42 PageID: 402




 paid.”).

              2.    Plaintiffs Sufficiently Plead a Causal Connection.

       All that is required to connect the ascertainable loss with the misleading

 statements is to plead that 1) Plaintiffs purchased the Products because of the

 misleading statements or 2) Plaintiffs would not have purchased the Products had

 they known their true nature. Solo, 2007 U.S. Dist. LEXIS 31088, at *12. Each

 Plaintiff expressly pleads that he or she purchased the Products because they were

 advertised and labelled as “Complete Multivitamins.” Doc. 10 at ¶¶ 32, 40, 45, &

 52. Furthermore, each Plaintiff expressly plead that he or she would not have

 purchased the Products had he or she known they were not “complete.” Id. at ¶¶ 33,

 41, 46, & 53. Thus, under both avenues of proving a causal connection, Plaintiffs

 meet the pleading standard.

       C.     Plaintiffs Alleged Actual Damages as Required by the FDUTPA.

       Church & Dwight argues that Plaintiffs’ claims under the Florida Deceptive

 and Unfair Trade Practices Act (“FDUTPA”) should be dismissed because Plaintiffs

 failed to demonstrate that they suffered “actual damages” as required under the

 FDUTPA. See Doc. 16-1 at 24-25. Specifically, Church & Dwight argues that

 Plaintiffs have (1) done nothing more than make “conclusory allegations” regarding

 their damages which are “legally inadequate and facially implausible,” and (2) failed

 to allege that any such damage was caused by any deceptive act or unfair practice


                                          16
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 22 of 42 PageID: 403




 by Church & Dwight. Id. at 25. With respect to the second argument, Plaintiffs

 have clearly alleged that they relied upon Church & Dwight’s misrepresentations,

 deceptive acts and unfair practices to their detriment as set forth in Section III.A,

 supra. Accordingly, Plaintiffs need only address whether they have adequately

 alleged that they suffered “actual damages” as required by the FDUTPA.

       In Bohlke v. Shearer’s Foods, Ltd. Liab. Co., the plaintiff alleged three

 theories of damages: (1) that she paid a premium price for the products due to the

 representations made by the defendant on the labeling; (2) that she was entitled to a

 full refund of the purchase price because the misbranding of the product as “all

 natural” rendered it valueless; and (3) that the defendant’s unfair practice of

 mislabeling its products rendered it valueless because “there is no market for an

 unlawful product.” Bohlke v. Shearer’s Foods, Ltd. Liab. Co., 2015 U.S. Dist.

 LEXIS 6054 at *19-20 (S.D. Fla. Jan. 20, 2015). The defendant argued that the

 plaintiff failed to plead actual damages under either theory so as to survive a motion

 to dismiss. Id. at *20-21. To start, the court noted that:

              Generally, the measure of actual damages is the difference in the
              market value of the product or service in the condition in which
              it was delivered and its market value in the condition in which it
              should have been delivered according to the contract of the
              parties. A notable exception to the rule may exist when the
              product is rendered valueless as a result of the defect—then the
              purchase price is the appropriate measure of actual damages.

 Id. at 21-22 (citing Rollins, Inc. v. Heller, 454 So. 2d 580 (Fla. Dist. Ct. App. 1984)).


                                            17
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 23 of 42 PageID: 404




 Applying Rollins, the court held that “the Plaintiff has met her burden at this stage

 of the litigation.” Id. at *23. Noting that the “Plaintiff has alleged in her amended

 complaint that ‘the Products are misbranded and valueless,” the court held:

              Whether the Products are valueless due solely to the
              misbranding, or because they were sold pursuant to an unfair
              business practice, and there is no market value for an unlawful
              product, Plaintiff has articulated enough facts to state a claim to
              relief that is plausible on its face.

 Id. at *23-24 (internal citations and quotations omitted). The court also held that the

 plaintiff’s “price premium” theory alleged actual damages sufficient to satisfy the

 FDUTPA requirements, despite the fact that she did not specify or calculate the

 amount of damages in her complaint. See id. at *22.

       In the present case, Plaintiffs have clearly—and repeatedly—alleged that

 Church & Dwight’s misrepresentations contained on their products labeling

 rendered said products “entirely valueless” to Plaintiffs. See, e.g., Doc. 10 at ¶ 33

 (“Such false representations rendered Church & Dwight’s product entirely valueless

 to Plaintiff DeVane and were it not for this false representation and warranty, she

 would not have purchased Church & Dwight’s product.”). Plaintiffs have also

 clearly—and repeatedly—alleged that, at a minimum, they paid more for Church &

 Dwight’s products than they otherwise would have due to the misrepresentations

 contained on the products’ labels. See id. (“Alternatively, because the product

 lacked all of the essential vitamins, it was worth less than she paid.”). Either way,


                                           18
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 24 of 42 PageID: 405




 Plaintiffs have clearly satisfied the “actual damages” requirement under FDUTPA.

 See Bohlke, 2015 U.S. Dist. LEXIS 6054 at *22-24. Accordingly, Church &

 Dwight’s Motion should be denied as to Plaintiffs’ FDUPTA Claim.

       D.     Plaintiffs’ Breach of Implied Warranty Survives the Motion.

       Church & Dwight next moves for summary judgment on Plaintiffs’ claim for

 breach of the implied warranty, asserting that Plaintiffs failed to allege that the

 Products were unfit for their ordinary purpose. See Doc. 16-1 at 26. In order for

 Church & Dwight to seek dismissal on this ground, it relies on an incorrect assertion

 that Plaintiffs allege the Products’ general purpose is as a “dietary supplement.” The

 insertion of facts related to “dietary supplements” is a creation of Church & Dwight

 that is not supported by the Amended Complaint. See Doc. 16-1 at 14. In reality,

 Plaintiffs allege that the Products are advertised by Church & Dwight to be

 “Complete Multivitamins” that contain all the “‘essential’ nutrients.” Doc. 10 at ¶¶

 1–3. Church & Dwight’s attempt to alter the “ordinary purpose” of the Products as

 “Complete Multivitamins” to be merely “dietary supplements” should not be

 countenanced. In any event, Plaintiffs allege that the Products are “Complete

 Multivitamins” which failed that purpose because they lack at least four “essential”

 vitamins. Id. at ¶ 2.

       In the similar case of Nelson v. Xacta 3000, Inc., plaintiffs alleged that the

 implied warranty was breached because the foot pads were advertised to “remov[e]

                                          19
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 25 of 42 PageID: 406




 toxins and impurities from the body” but did not do so. 2010 U.S. Dist. LEXIS

 47128, at *8-9 (D.N.J. May 12, 2010). Because the plaintiff alleged that the purpose

 of the foot pads was for the removal of toxins and impurities and that the foot pads

 failed to do so, the Nelson court denied Xacta’s motion to dismiss. Id. Nelson is

 thus analogous to the instant facts and is in contrast with Church & Dwight’s citation

 to In re Gerber Probiotics Sales Practices Litig, 2014 U.S. Dist. LEXIS 44810, at

 *38-40 (D.N.J. Mar. 31, 2014). See Doc. 16-1 at 26.

       In In re Gerber, the plaintiffs alleged that the infant food’s advertising as

 having immune system benefits and being near equal to breast milk was a breach of

 the implied warranty because studies showed it did not have immune benefits and

 was not near breast milk. 2014 U.S. Dist. LEXIS 44810, at *3–9. Importantly, the

 In re Gerber plaintiffs did “not dispute that the general purpose of the products was

 to function as infant food.” Id. at *39. Because the In re Gerber plaintiffs admitted

 the general purpose of the infant food was to provide food to infants and not for

 immune benefits or as breast milk, the In re Gerber court dismissed the breach of

 implied warranty claim. Id. at *40.

       Crozier v. Johnson & Johnson Consumer Cos., 901 F. Supp. 2d 494, 509

 (D.N.J. 2012), cited by Church & Dwight, is also factually inapposite to the instant

 case because the challenged advertisement did not relate to the product’s general

 purpose. Doc. 16-1 at 27. The Crozier plaintiffs brought suit against the defendant,


                                          20
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 26 of 42 PageID: 407




 alleging that the packaging of the product—an antiseptic spray without added

 antibiotics—was so similar in design to the defendant’s other products which did

 contain antibiotics as to intentionally deceive consumers into believing that the

 product at issue did, in fact, contain antibiotics. See Crozier, 901 F. Supp. 2d at 497.

 The plaintiffs did not allege that the product’s intended and general use was as an

 antibiotic and admitted that the product’s “intended use is the prevention of infection

 and pain relief.” Id. at 497. Thus, unlike in the instant case, there was no factual

 dispute as to the product’s general use. The challenged advertisement related not to

 the general purpose, but to the product’s color scheme which the plaintiffs alleged

 was substantially similar to other products that contained antibiotics. Id. The

 Crozier plaintiffs did not allege that the products failed to prevent infection or relief,

 they merely alleged that it was false and deceptive for them to not contain antibiotics.

 Id. The Crozier court found that because the Plaintiffs alleged the general purpose

 was to prevent infection and pain relief, an advertisement that purportedly indicated

 the product also contained an antibiotic was not a breach of the implied warranty.

 Id.

       Church & Dwight further relies upon Lieberson v. Johnson & Johnson

 Consumer Cos., 865 F. Supp. 2d 529 (D.N.J. 2011), in support of its motion to

 dismiss, the facts are also distinguishable from the present case. See Doc. 16-1 at

 27. As was the case with both In re Gerber and Crozier, the facts in Lieberson are


                                            21
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 27 of 42 PageID: 408




 clearly distinguishable from the case at bar. In Lieberson, the product at issue was

 a baby soap and lotion. Lieberson, 865 F. Supp. 2d at 533. The challenged

 advertising was that the baby soap and lotion was “Clinically Proven [to] Help Baby

 Sleep Better.” Id. However, the undisputed general purpose of the baby soap and

 lotion was to cleanse and moisturize. Id. at 542. Unlike in the instant case, the

 challenged advertising in Lieberson had nothing to do with the undisputed general

 purpose of the baby soap and lotion. Because the Lieberson plaintiff’s allegations

 of false and deceptive advertising concerning making a baby’s sleep better was

 “entirely unrelated” to the general purpose of cleansing and moisturizing, the

 Lieberson court dismissed the breach of implied warranty claim. Id. at 543-44.

       The facts of the instant case are more closely aligned with those of Nelson.

 Unlike in each case cited by Church & Dwight under this argument, Plaintiffs allege

 that Church & Dwight “impliedly warranted that the Products are ‘complete

 multivitamins.’” Doc. 10 at ¶ 75. Each Plaintiff alleges that he or she purchased the

 Products because they were a “‘complete multivitamin’ containing ‘essential’

 nutrients.” Id. at ¶¶ 30, 32, 38, 40, 43, 45, 50, & 52. Thus, the general and ordinary

 purpose of the Products was to be a “complete multivitamin.” The Plaintiffs’

 challenged warranty is that the Products failed as being “Complete Multivitamins”

 because they did not contain each of the “essential” vitamins. Church & Dwight’s

 counter argument that the general purpose was merely a “dietary supplement” is not


                                          22
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 28 of 42 PageID: 409




 supported by the Amended Complaint and at best is a question of fact not proper for

 determination at the motion to dismiss stage. Accordingly, the Motion should be

 denied on this ground.

       E.     The Primary Jurisdiction Doctrine Does Not Mandate Dismissing
              or Staying Plaintiffs’ Claims.5

       Church & Dwight asserts that Plaintiffs’ claims should be dismissed or stayed

 pursuant to the doctrine of primary jurisdiction because “the question of which

 vitamins consumers obtain in sufficient amounts through their diets, and therefore

 may not need to be included in a ‘complete’ dietary supplement, is not within the

 conventional experience of judge . . . [but] are within the FDA’s field of expertise

 and discretion.” Doc. 16-1 at 31-32. Moreover, Church & Dwight argues that the

 FDA’s responsibilities for administering product labeling also works in favor of

 dismissal under the primary jurisdiction doctrine. See id. at 33. Church & Dwight

 is wrong on all counts.


 5
   Church & Dwight pointedly asks this Court to dismiss Plaintiffs’ Amended
 Complaint “in its entirety with prejudice pursuant to . . . the doctrine of primary
 jurisdiction. Doc. 16-1 at p. 40. However, the Supreme Court has specifically held
 that a district court which concludes that the primary jurisdiction doctrine mandates
 referral of the case to the applicable responsible federal agency should either stay
 the proceeding before it or dismiss it without prejudice. See Reiter v. Cooper, 507
 U.S. 258, 268-69 (1993) (“Referral of the issue to the administrative agency does
 not deprive the court of jurisdiction; it has discretion either to retain jurisdiction or,
 if the parties would not be unfairly disadvantaged, to dismiss the case without
 prejudice.” (emphasis added)). Accordingly, if this Court determines that the
 primary jurisdiction doctrine demands that this case be referred to an agency and
 dismissed, such dismissal should be without prejudice.
                                            23
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 29 of 42 PageID: 410




       The primary jurisdiction doctrine is intended to promote the avoidance of

 “conflict between the court and an administrative agency arising from either the

 court’s lack of expertise with the subject matter of the agency’s regulation or from

 contradictory rulings by the agency and the court.” MCI Commc’ns Corp. v. Am.

 Tel. & Tel. Co., 496 F.2d 214, 220 (3d Cir. 1974). However, “[t]his does not mean

 that a court must defer to an agency every time a course of action implicates

 regulations.” Mason v. Coca-Cola Co., 2010 U.S. Dist. LEXIS 65107 at *3-4

 (D.N.J. June 30, 2010) (citing Bus. Edge Group, Inc. v. Champion Mortg. Co., 519

 F.3d 150, 154 (3rd Cir. 2007). Whether the doctrine of primary jurisdiction applies

 in a particular case is to be determined on a case-by-case basis. Global Naps, Inc. v.

 Bell Atlantic–New Jersey, Inc., 287 F. Supp. 2d 532, 549 (D.N.J. 2003). “The scope

 of the doctrine is relatively narrow,” and “[c]ourts have not generally applied the

 primary jurisdiction doctrine where the issue is legal in nature and lies within the

 traditional realm of judicial competence.” Belfiore v. Procter & Gamble Co., 311

 F.R.D. 29, 75 (E.D.N.Y. 2015) (internal citations and quotations omitted). For the

 reasons set forth below, Plaintiffs’ Amended Complaint should neither be dismissed

 nor stayed pursuant to the primary jurisdiction doctrine and Church & Dwight’s

 Motion should be denied.

              1.    Deciding Plaintiffs’ Claims Do Not Require Any Unique
                    Expertise on the part of the FDA.

       In Bohlke v. Shearer’s Foods, Ltd. Liab. Co., the plaintiff alleged that the
                                          24
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 30 of 42 PageID: 411




 defendant made deceptive and misleading statements on its products’ labels that its

 products were “all natural” and contained “no artificial ingredients” when, in fact,

 those statements were untrue. Bohlke v. Shearer’s Foods, Ltd. Liab. Co., 2015 U.S.

 Dist. LEXIS 6054 at *2-4 (S.D. Fla. Jan. 20, 2015). The defendant argued that the

 plaintiff’s claims should be dismissed under the primary jurisdiction doctrine

 because “analyzing and determining the meaning and implications of the term

 ‘natural,’ as used on food labels, are tasks within the purview of the FDA’s

 functioning and expertise.” Id. at *8-9. The district court rejected this argument,

 however, noting that previous courts have declined to dismiss similar claims

 premised on defendants’ usage of the term “natural” because “the FDA simply does

 not regulate those claims.” Id. at *9-10. The district court noted that the “FDA is

 free to promulgate regulations governing the term ‘natural,’ but ha[d] not done so.”

 Id. at *10. The district court held that there was “no basis to stay or dismiss this case

 in deference to the FDA,” as “[j]udges have experience interpreting terms in

 conjunction with parties’ disputes, and the prospect of interpreting the term ‘all

 natural’ does not fall outside of that conventional experience.” Id.

       Similarly, in Garcia v. Kashi Co., the plaintiff sued the defendant based upon

 claims that the defendant’s labeling of its products as “all natural” were misleading

 and deceptive. 43 F. Supp. 3d 1359, 1380 (S.D. Fla. 2014). The court rejected the

 defendants’ attempt to dispose of the plaintiffs’ claims on primary jurisdiction


                                            25
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 31 of 42 PageID: 412




 grounds, stating that:

              Defendants’ argument misses the mark. Plaintiffs’ claims rest on
              the determination of whether Defendants’ “all natural” and
              “nothing artificial” representations on their products’ labeling
              are misleading and whether customers purchased Defendants’
              products in reliance upon these representations.

 Id. The court held that such a determination does not invoke “a technical area in

 which the FDA has greater technical expertise than the courts—as every day courts

 decide whether conduct is misleading.” Id. (internal quotations omitted).

       Florida district courts are hardly alone in holding that plaintiffs’ claims of

 fraud and/or deceptive trade practices do not require the particular “expertise” of the

 FDA or other administrative agencies. Other district courts throughout the country

 have reached similar conclusions. See, e.g., In re Colgate-Palmolive Softsoap

 Antibacterial Hand Soap Mktg. & Sales Practices Litig., 2013 U.S. Dist. LEXIS

 37152, at *26 (D.N.H. March 18, 2013) (declining to dismiss plaintiff’s claims

 pursuant to the primary jurisdiction doctrine because the “FDA does not have

 technical expertise related to questions of fraud and deceit. Courts, by contrast,

 routinely determine whether past conduct or statements were false or misleading”);

 Rikos v. Procter & Gamble Co., 782 F. Supp. 2d 522, 530 (S.D. Ohio

 2011) (declining to apply the primary jurisdiction doctrine where the plaintiff’s

 claims rested on a determination of whether a company’s advertisements of a food

 supplement      “are     likely   to    deceive     a reasonable consumer”       under


                                           26
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 32 of 42 PageID: 413




 California’s consumer fraud statutes); Lockwood v. Conagra Foods, Inc., 597 F.

 Supp. 2d 1028, 1035 (N.D. Cal. 2009) (declining to apply the primary

 jurisdiction doctrine in false advertising case concerning definition and deceptive

 use of the term “natural”); Chacanaca v. Quaker Oats Co., 752 F. Supp. 2d 1111,

 1124 (N.D. Cal. 2010) (stating that the plaintiffs advanced a “relatively

 straightforward claim: they assert that defendant has violated FDA regulations and

 marketed a product that could mislead a reasonable consumer,” which “is a question

 courts are well-equipped to handle”); Langan v. Johnson & Johnson Consumer Cos.,

 95 F. Supp. 3d 284, 292 (D. Conn. 2015) (declining to apply the primary jurisdiction

 doctrine to plaintiff’s claims that defendant’s labeling was misleading as such claims

 are those “to which courts are eminently well suited, even well versed”); In re Frito-

 Lay N. Am., Inc., 2013 U.S. Dist. LEXIS 123824 at *8 (E.D.N.Y. August 29, 2013)

 (“This case is far less about science than it is about whether a label is misleading,

 and the reasonable-consumer inquiry upon which some of the claims in this case

 depends is one to which courts are eminently well suited, even well versed.” (internal

 quotations and citations omitted)); Ackerman v. Coca-Cola Co., 2010 U.S. Dist.

 LEXIS 73156 at *14 (E.D.N.Y. July 21, 2010) (“The question whether defendants

 have violated FDA regulations and marketed a product that could mislead

 a reasonable consumer is one courts are well-equipped to handle, and is not an

 appropriate basis for invoking the primary jurisdiction doctrine.”).


                                          27
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 33 of 42 PageID: 414




          Church & Dwight argues that defining what it means for a dietary supplement

 to be “complete” is “strictly within the expertise and discretion of the FDA” and,

 therefore, Plaintiffs’ complaint should be dismissed pursuant to the primary

 jurisdiction doctrine. See Doc. 16-1 at 34. Church & Dwight’s assertion that

 “Plaintiffs’ claims ask this Court to define what it means for a dietary supplement to

 be ‘complete’ based on an interpretation of the FDA’s statements,” misconstrues

 Plaintiffs’ claims. Rather, Plaintiffs ask only that this Court to determine whether

 Church & Dwight’s claims in its labeling and marketing that certain of its

 multivitamin products are “complete multivitamins” were misleading to named

 Plaintiffs and members of the Class. Plaintiffs have brought claims against Church

 & Dwight alleging, in part, that:

             1. It breached the express warranties with their products (“Church &
                Dwight breached the express warranty which accompanied the
                Products by selling products that failed to conform to the descriptions
                of the Products upon their labeling and advertisements.”);6

             2. It breached the implied warranties with their products (“Church &
                Dwight breached the implied warranty of merchantability by selling the
                Products that failed to conform to the promises or affirmations of fact
                made on their containers and labels, to wit that they represent “complete
                multivitamins.”);7

             3. It breached the New Jersey Consumer Fraud Act (“Church & Dwight
                has engaged in unconscionable commercial practices or deceptive acts
                or practices where its conduct regarding the marketing of the Products
                as ‘complete multivitamins; lacked honesty in fact, fair dealing, and

 6
     Doc. 10 at ¶ 71.
 7
     Doc. 10 at ¶ 82.
                                            28
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 34 of 42 PageID: 415




                good faith or because it had the capacity to mislead consumers acting
                reasonably.”);8 and

             4. It breached Florida’s Deceptive and Unfair Trade Practices Act
                (“Church & Dwight’s misrepresentations, omissions and deceptive
                practices as set forth above and throughout this Class Action
                Complaint, are likely to mislead reasonable customers under the
                circumstances.”).9

 Each of these claims requires only an examination into whether Church & Dwight’s

 labeling of its products was misleading and, therefore, is something squarely within

 the conventional experience of district courts. See, e.g., Bohlke, 2015 U.S. Dist.

 LEXIS 6054 at *10; Garcia, 43 F. Supp. 3d at 1380. Not only is this something that

 courts are asked to determine on a routine basis, but the FDA has no special expertise

 dealing with fraud and deceit. See In re Colgate-Palmolive, 2013 U.S. Dist. LEXIS

 37152 at *26.

                2.      Church & Dwight Has Identified No Pending Hearings or
                        Imminent Rulings by the FDA which Will Create the
                        Potential for Conflicting Decisions.

          Church & Dwight next argues that Plaintiffs’ claims should be dismissed

 because of the risk of inconsistent rulings should this Court retain jurisdiction. See

 Doc. 16-1 at 31. In support of this argument, it points to a 2016 action in which the

 FDA reassessed “its mandatory and voluntary vitamin and mineral declaration

 requirements.” Id. at 34. Because of this “ongoing consideration,” “Plaintiffs’


 8
     Doc. 10 at ¶ 88.
 9
     Doc. 10 at ¶ 96.
                                           29
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 35 of 42 PageID: 416




 claims . . . pose a substantial risk of inconsistent determinations, and should be

 dismissed.” Id. However, Church & Dwight has identified no pending hearings by

 the FDA which could conflict with any decisions made by this Court. Further, the

 FDA’s action in 2016 does not evidence the FDA’s intent to issue an imminent ruling

 as to what makes a multivitamin “complete,” so as to create the risk of a result

 inconsistent with adjudicating Plaintiffs’ claims before this Court.

       In Burton v. Hodgson Mill, Inc., an Illinois district court recently examined

 similar arguments made by a defendant concerning said defendant’s claim that its

 pancake mix was “all natural.” 2017 U.S. Dist. LEXIS 53160 at *1 (S.D. Ill. Apr.

 6, 2017). In rejecting the defendant’s attempt to have plaintiff’s claims dismissed

 pursuant to the primary jurisdiction doctrine, the Court stated:

              the Defendant argues that this Court should stay this case under
              the doctrine of primary jurisdiction because the FDA may be in
              the process of formulating a more concrete definition of the term
              ‘all natural.’ The Court is not persuaded by this argument for
              numerous reasons, including because the FDA last issued a call
              for proposals on the topic in the fall of 2016 and has not yet
              issued any further timeframe or next steps. But, more
              importantly, the FDA's eventual formal definition has no bearing
              on a reasonable consumer's perception at the time this product
              was advertised and purchased. Awaiting FDA action would
              unnecessarily protract this litigation. Accordingly, the Court
              denies this ground for dismissal.

 Id. at *20-21 (emphasis added). Importantly, the ruling in Burton was issued in April

 2017, and the court there was not persuaded that FDA action as recently as 2016 was

 persuasive evidence that action by the FDA was imminent. See id.
                                           30
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 36 of 42 PageID: 417




       Further, the risk of conflicting rulings is minimal where the parties have not

 “identified any pending hearing before the FDA, or imminent ruling, on the issues

 involved in this case that would give rise to a conflict with the current regulatory

 scheme.”    Mason, 2010 U.S. Dist. LEXIS 65107 at *5 (declining to dismiss

 plaintiff’s claims under the primary jurisdiction doctrine). See also Pom Wonderful

 Ltd. Liab. Co. v. Ocean Spray Cranberries, Inc., 642 F. Supp. 2d 1112, 1123 (C.D.

 Cal. 2009) (declining to apply the primary jurisdiction doctrine where the defendant

 failed to provide “any evidence that the FDA has actually taken any interest in

 investigating the claims or issues presented here”). The FDA is free to promulgate

 such regulations governing the term “complete,” and the fact that it has not done so

 does not mandate deference to the FDA and dismissal of Plaintiffs’ case. See

 Bohlke, 2015 U.S. Dist. LEXIS 6054 at *10. Finally, “[t]he primary jurisdiction

 doctrine should not be invoked if no administrative forum is available.” Fenner v.

 GM, LLC (In re Duramax Diesel Litig.), 298 F. Supp. 3d 1037, 1066 (E.D. Mich.

 2018). See also 5 ADMINISTRATIVE LAW § 47.03 (2019) (“The doctrine of primary

 jurisdiction will not be applied to a plaintiff’s detriment when the institution of

 agency proceedings is wholly discretionary with the agency. If no administrative

 forum is available, the court will re-assert its jurisdiction.”).

       Church & Dwight has not identified any pending hearing before the FDA—

 or any imminent ruling by the FDA—on the issues involved in this case which would


                                             31
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 37 of 42 PageID: 418




 give rise to a conflict with the current regulatory scheme. See Mason, 2010 U.S.

 Dist. LEXIS 65107 at *5. While it did point to some action by the FDA from 2016,

 it has not identified any evidence that the FDA is currently revising these regulations

 or contemplating taking any action as to what constitutes a “complete multivitamin”

 as used by Church & Dwight on its labels when marketing its products and perceived

 by the Plaintiffs when purchasing them. Not only is the FDA’s action from three

 years ago insufficient to create a “substantial risk” of inconsistent determinations,

 but any action taken by the FDA has no bearing on a reasonable consumer's

 perception at the time this product was advertised and purchased. See Burton, 2017

 U.S. Dist. LEXIS 53160 at *20-21 (noting that action by the FDA from only one-

 year prior was not sufficient to create a risk of inconsistent determination). Finally,

 applying the doctrine of primary jurisdiction is inappropriate here, as there is no

 administrative forum through which Plaintiffs can seek recompense for the financial

 damages they suffered due to Church & Dwight’s misrepresentations and deceptive

 practices. See Fenner, 298 F. Supp. 3d at 1066. Accordingly, applying the primary

 jurisdiction doctrine to bar Plaintiffs’ claims would be inappropriate, and Church &

 Dwight’s Motion should be denied.

              3.     An Illinois District Court Has Already Ruled Against
                     Church & Dwight on this Very Issue.

       A District Court in the Southern District of Illinois overseeing another lawsuit

 involving Church & Dwight’s multivitamin products recently addressed similar
                                           32
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 38 of 42 PageID: 419




 arguments by Church & Dwight that the primary jurisdiction doctrine operated to

 bar the plaintiff’s claims related to the labeling of its multivitamin product. See

 Chavez v. Church & Dwight Co., Inc., 1:17-cv-01948 Doc. 298 (S.D.I.L. May 16,

 2018). After examining Church & Dwight’s arguments, the court declined to apply

 the primary jurisdiction doctrine to bar the plaintiff’s claims. Id. at 17. The Chavez

 court noted that:

              The principal difficulty with applying the primary jurisdiction
              doctrine here is that Church has not identified any relevant
              proceedings to which this Court should defer . . . Absent some
              plausible proposal for obtaining a determination from the FDA,
              a stay would do nothing more than hold [plaintiff’s] claim in
              limbo. If Church were serious about deferring this issue to the
              FDA, it presumably would have explained what administrative
              proceedings could be initiated that would definitively interpret
              the provision and adjudicate [its] compliance.

 Id. at 15-16. The court further noted that Church & Dwight “also overstates the need

 to rely on the FDA’s expertise,” as the “case primarily concerns allegations of false

 and misleading representations, the sort of allegations that district courts routinely

 address.” Id. at 16. Finally, while acknowledging that Church & Dwight’s concerns

 related to consistency and uniformity carried “some weight,” the court was more

 concerned by the fact that there was “no indication of when, if ever the FDA will

 act,” and that “[e]ven if the FDA does act in the near future, there also is no guarantee

 that it would squarely address the issues raised in this litigation.” Id. at 17. Because

 of this “uncertainty and likely prejudice [plaintiff] would face if granted, the Court


                                            33
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 39 of 42 PageID: 420




 decline[d] to issue a stay based on the primary jurisdiction of the FDA.” Id.

       As discussed, supra, the Chavez court’s reasoning and justifications fits

 squarely within the bounds of this case. For all of the reasons set forth above, Church

 & Dwight’s motion to dismiss or stay Plaintiffs’ claims on the basis of the primary

 jurisdiction doctrine should be denied.

       F.     Plaintiffs Have Standing.

       In order for a plaintiff to have standing to bring a case, said plaintiff must

 demonstrate that they have suffered an “injury in fact” which is both “(a) concrete”

 and “(b) actual . . .” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal

 citations and quotations omitted). “The contours of the injury-in-fact requirement,

 while not precisely defined, are very generous.” Bowman v. Wilson, 672 F.2d 1145,

 1151 (3d Cir. 1982). The standard is met as long as the party alleges a specific

 “identifiable trifle” of injury. United States v. Students Challenging Regulatory

 Agency Procedures, 412 U.S. 669, 690 n.14 (1973) (internal citations omitted).

       Church & Dwight claims that Plaintiffs lack standing because they “have not

 plausibly alleged that they personally suffered any injury,” “have not alleged that

 they were deceived by the allegedly false advertising,” and have not “adequately

 alleged that they or the family members for whom they purchased the Products were

 harmed in any way by the products . . . .” See Doc. 16-1 at 36-37. This, however,

 is patently incorrect. Plaintiffs repeatedly allege that:


                                            34
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 40 of 42 PageID: 421




               • the labeling constitutes deceptive advertising (see Doc.. at ¶¶
                 32, 39, 44, 51);

               • Plaintiffs were deceived by this advertising and relied upon
                 Church & Dwight’s advertising when purchasing the product
                 (see id. at ¶¶ 30, 32, 33, 38, 39, 40, 43, 45, 50, 52);

               •   Church & Dwight’s misrepresentations rendered their
                   products essentially worthless to the Plaintiffs (see id. at ¶¶
                   33, 41, 46, 53); and

               • Plaintiffs “suffered actual and ascertainable damages” in at
                 least the amount of money they spent purchasing Church &
                 Dwight’s products (see id. at ¶¶ 35, 48 55).

 Such damages are concrete and actual and are—at the minimum—”an identifiable

 trifle” of an injury. See Students Challenging Regulatory Agency Procedures, 412

 U.S. at 690 n.14. Accordingly, Plaintiffs have satisfied the standing requirements

 and Church & Dwight’s Motion should be denied as to this point.

    IV.    CONCLUSION AND LEAVE TO AMEND

        Plaintiffs maintain, for the reasons given above, that their Amended

 Complaint passes Rule 12(b)(6) muster and that Church & Dwight’s Motion should

 be denied. However, should this Court decide that additional pleadings are required,

 Plaintiffs request leave to amend. “Ideally, if it is at all possible that the party against

 whom the dismissal is directed can correct the defect in the pleading or state a claim

 for relief, the court should dismiss with leave to amend.” United States v. Union

 Corp., 194 F.R.D. 223, 236 (E.D. Pa. 2000) (quoting 6 Wright, Miller, & Kane §

 1483, at 587). To be sure, the Third Circuit Court of Appeals has found that leave
                                             35
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 41 of 42 PageID: 422




 to amend should be granted where providing a plaintiff an opportunity to replead

 with sufficient factual allegations would cure the factual deficiencies. Colburn v.

 Upper Darby Township, 838 F.2d 663, 666 (3d Cir. 1988), cert. denied, 489 U.S.

 1065, 103 (1989). To be sure, under Lieberson, a case cited repeatedly by Church

 & Dwight in its Motion, the plaintiff there was granted leave to amend its already

 once amended complaint to conform the NJCFA claim to the court’s order. 865 F.

 Supp 2d at 533. Accordingly, if this Court finds that Plaintiffs’ complaint fails for

 any reason, they should be granted leave to amend their factual allegations.



 Date: August 19, 2019


                                        Respectfully submitted,
                                        HENINGER GARRISON DAVIS, LLC

                                        By:_/s/ Taylor C. Bartlett
                                        Taylor C. Bartlett
                                        2224 First Avenue North
                                        Birmingham, AL 35203
                                        Telephone: (205) 326-3336
                                        Facsimile: (205) 380-8072
                                        taylor@hgdlawfirm.com

                                        Attorney for Plaintiff




                                          36
Case 3:19-cv-09899-BRM-LHG Document 19 Filed 08/19/19 Page 42 of 42 PageID: 423




                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above document was filed today, August

 19, 2019, via the Court’s CM/ECF electronic filing system which automatically

 provides electronic notice to all counsel of record.

                                        /s/ Taylor C. Bartlett
                                        Taylor C. Bartlett, N.J. Bar no. 142752015
                                        Heninger Garrison Davis, LLC
                                        220 Saint Paul Street
                                        Westfield, NJ 07090
                                        Tel: 205-326-3336
                                        Fax: 205-380-8085
                                        taylor@hgdlawfirm.com




                                          37
